Mr. Chief Justice Quiñones,
after making the above statement of facts, delivered the following opinion :
The warrant for the arrest of Eloy Solares not having been issued in the name and by the authority of the People of Porto Rico, as generally provided by the Code of Criminal Procedure for this class of documents, in compliance with the provisions of section 16 of the Organic Act for the *159government and civil administration of this Island, approved April 12, 1900, said warrant is void and cannot have the effect of depriving the petitioner Eloy Solares of his liberty.
Moreover, inasmuch as the latter has not been heard in the manner prescribed by section 67 of the Penal Code, the justice of the peace of Manatí could not convict him without exceeding his jurisdiction which did not authorize him to convict the accused before hearing him and receiving his evidence, should he have presented any, and thus violating one of the most essential requirements of the special procedure provided for such cases under Title VI of the Penal Code in force.
, Wherefore, the case must be considered as coming under paragraphs 1 and 3 of section 483 of the Code of Criminal Procedure, for which reason the petitioner should be discharged. The prisoner Eloy Solares Vanga is ordered to be immediately discharged from custody, and the warden of the jail notified of this decision for compliance therewith and the proper order issued to give further effect thereto. The record of proceedings forwarded to the Chief Justice relating to the imprisonment of said Eloy Solares is directed to be returned to the justice of the peace of Manatí with a copy of this decision for his information and guidance.